DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 06, 2021 has been entered.
	

Response to Amendment
 	This office action is responsive to the applicant’s remarks received December 06, 2021.  Claims 87, 90, 97-100 & 109-180 have been fully considered and are persuasive. Claims 1-86, 88, 89, 91-96, 101-108, 141, 151 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In view of “Applicant Arguments/Remarks Made in an Amendment” filed December 06, 2021. Claims 87, 90, 97-100 & 109-180 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 87, 90, 97-100 & 109-180 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 87, 90, 97-100 & 109-180   uniquely identify the distinct features a mobile terminal capable of instructing transmissions of fax, image forming apparatus, methods of controlling mobile terminal and image forming apparatus, communication system and storage medium. 
The closest prior art made of record is Fein et al. (US20130215467 A1), Kato et al. US 20090052348 A1), Yoshiura et al. (US 6,072,595 B2), Bard et al. (US 20110312380 A1) and Yamauchi (US 20130229687).
The cited reference (Fein) teaches systems, methods, and apparatuses for leveraging near field communications (NFC) in conjunction with printer devices. Examples of the disclosure provide for novel methods of interfacing with printers configured to use near field communications using NFC enabled readers and output media. Examples include using a smart phone to access 
The cited reference (Kato) teaches wherein a disclosed image processing apparatus performs non-contact communication with a mobile terminal, and includes a first communication unit and a second communication unit having different communication areas from one another, and a processing unit. When the mobile terminal is within the communication area of the first communication unit, the first communication unit receives, from the mobile terminal, setting information for establishing communication between the mobile terminal and the second communication unit, and function information indicating a function for processing substantial information including a document and/or an image to be received/transmitted by the second communication unit. The second communication unit establishes communication with the mobile terminal based on the setting information received by the first communication unit, and receives from or transmits to the mobile terminal, the substantial information. The processing unit processes the substantial information with the function corresponding to the function information received by the first communication unit.
The cited reference (Yoshiura) teaches wherein a digital image forming system includes a digital copying machine and a portable telephone which can be carried independently of the digital copying machine and can communicate with the digital copying machine and other communication device. The digital copying machine includes a scanner section for converting document image as 
The cited reference (Bard) teaches wherein devices, systems and methods are disclosed which relate to incorporating a fax machine function into a mobile device. A camera on the mobile device is used to scan or capture an image of an existing document. Logic on the mobile device converts the image into a fax transmittal that can be transmitted to a fax machine. Once the fax transmittal is ready, a connection is initiated with a traditional fax machine across one or more networks, and the fax transmittal is sent to the fax machine at a speed determined by the slower device. Upon a successful transmission, the connection is terminated, and a report is generated.
The cited reference (Yamauchi) teaches wherein an embodiment of the invention has been made to solve a problem that it is impossible to store externally transmitted job information if a printer apparatus is in a hard-off state and it is, therefore, necessary to store the job information in an external apparatus on the transmission side. In the embodiment, a wireless communication unit which can transmit/receive data even if no power is supplied receives job information from an external terminal, and stores it in a non-volatile memory. When an information processing apparatus is supplied with power, and enters a normal activation state, it executes the job stored in the non-volatile memory.
The cited references fails to disclose a controller that specifies information based on a user instruction for specifying the information; a user interface that displays predetermined information Claims 87, 90, 97-100 & 109-173 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/            Primary Examiner, Art Unit 2677                                                                                                                                                                                            4031